Citation Nr: 1447722	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  10-46 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for hepatitis C.

2.  Entitlement to service connection for hepatitis C.

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for bunions, both feet.

4.  Entitlement to service connection for a left foot disability (formerly characterized as bunions, both feet).

5.  Entitlement to service connection for a right foot disability (formerly characterized as bunions, both feet).

6.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a skin condition of the feet.

7.  Entitlement to service connection for a skin condition of the right foot.

8.  Entitlement to service connection for a skin condition of the left foot.

9.  Entitlement to an evaluation in excess of 10 percent for service-connected major depression.  


REPRESENTATION

Appellant represented by:	Attorney, Sean P. Sullivan


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1972 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for bunions of both feet, has been recharacterized more broadly as entitlement to service connection for a left and right foot disability to take into consideration the Veteran's claims of bilateral foot pain, and varying diagnoses of the feet to include hallux valgus, pes planus, and bunions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In addition, because the RO has characterized the Veteran's claim as including a skin condition of the feet, which was separately denied in September 2001, and the Veteran has disagreed with his denial of service connection for foot claims and other conditions, the Board is separately addressing skin condition of the feet, as for the right and the left foot.

The request for a videoconference Board hearing was withdrawn by written notice in July 2014.

The issues of entitlement to service connection for hepatitis, a right foot disability, a left foot disability, a right foot skin condition and a left foot skin condition and for entitlement to an evaluation in excess of 10 percent for service connected depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not appeal a September 2001 rating decision which denied service connection for Hepatitis C and bunions of both feet, as well as for skin condition of the feet.

2.  Evidence received since the September 2001 RO decision, including medical evidence of continued treatment for hepatitis, relates to the previously unestablished element of whether there is evidence of a chronic disability.

3.  Evidence received since the September 2001 RO decision, includes VA treatment records showing that the Veteran has hallux valgus, which in combination with the already existing evidence that the Veteran had hallux in service, relates to the previously unestablished element of whether the Veteran's current right and left foot disabilities are attributable to service.

4.  Evidence received since the September 2001 RO decision, includes treatment records showing skin symptoms such as blisters of the feet and cellulitis of the right foot, which in combination with VA assistance relates to the previously unestablished element of whether the Veteran's skin condition of the feet is attributable to service.  


CONCLUSIONS OF LAW

1.  The September 2001 RO decision denying service connection for hepatitis C is final.  38 U.S.C.A. § 7105(c) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen a claim for service connection for Hepatitis C.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2013); 38 C.F.R. § 3.156 (2014).

3.  The September 2001 RO decision denying service connection for bunions of both feet is final.  38 U.S.C.A. § 7105 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014).

4.  New and material evidence has been received to reopen a claim for service connection for bunions of both feet.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2013); 38 C.F.R. § 3.156 (2014).

5.  The September 2001 RO decision denying service connection for a skin condition of the feet is final.  38 U.S.C.A. § 7105 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014).

6.  New and material evidence has been received to reopen a claim for service connection for skin condition of the feet.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2013); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2014).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014).  In light of the decision to reopen the claim and remand for further development there is no need to address VA's compliance with the VCAA at this time.

In general, rating decisions that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence must be presumed unless evidence is inherently incredible or beyond competence of witness).

In a November 1997 rating decision, the RO denied entitlement to service connection for hepatitis C because there was no medical evidence of a chronic disability.  

Most recently, in a September 2001 rating decision, the RO denied to reopen the claim of entitlement to service connection for hepatitis C, finding that the evidence did not indicate hepatitis began in or was incurred in service.  In addition, the September 2001 rating decision denied entitlement to service connection for bunions of both feet, finding that the condition was neither incurred in or caused by service.  Finally, the September 2001 rating decision denied entitlement to service connection for a skin condition of the feet because there was no evidence connecting a current skin disability to service.  Although the appellant was duly notified of the RO's decision and his appellate rights, he did not perfect an appeal within the applicable time.

In view of the foregoing, the September 2001 rating decision denying entitlement to service connection for hepatitis C, bunions of both feet, and a skin condition of the feet is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103. 

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In this case, the evidence received since the September 2001 final rating decision includes VA treatment notes showing treatment for hepatitis C, with completion of Interferon.  This evidence of a disability, considered with the Veteran's report that his roommate in service had hepatitis, along with VA assistance raises the possibility that the Veteran's hepatitis could be related to service.   

Regarding the bilateral feet, evidence received since the September 2001 final rating decision includes VA treatment notes showing varying diagnoses for hallux valgus and pes planus.  This evidence when considered with in-service hallux pain in October 1972, along with VA assistance raises a reasonable possibility that the Veteran's foot disabilities could be related to service.  

Finally, regarding the skin condition of the feet, evidence received since the September 2001 final rating decision includes VA treatment notes showing blistersm and right foot cellulitis.  This evidence, along with VA assistance raises the possibility that the Veteran's skin condition of the feet could be related to service.

Given the basis for the prior denial of the appellant's claim, the Board finds that this additional evidence relates to an unestablished fact necessary to substantiate the claims of service connection for hepatitis C, bunions of both feet, and a skin condition of the feet.  Therefore, the claims are reopened.

Although the newly received evidence discussed above is adequate for the limited purposes of reopening the claim, given the evidence currently of record, it is not sufficient to grant the benefit sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).

Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C.A. § 5103 (West 2002).  For reasons explained below, additional development is necessary before the Board may proceed to a decision on the merits.


ORDER

The claim of entitlement to service connection for hepatitis C is reopened.

The claim of entitlement to service connection for bunions of the feet is reopened.

The claim of entitlement to service connection for a skin condition of the feet is reopened.


REMAND

In consideration of the Veteran's treatment for hepatitis and his report that his roommate in service had hepatitis, an examination is necessary to determine the nature and etiology of the Veteran's hepatitis.

In addition, the Veteran has varying diagnoses for his right and left foot, to include hallux valgus, bunions, degenerative changes of the 1st metatarsal joint and pes planus.  He has claimed bilateral foot pain, and as explained his claim has been broadened as for a foot disability, not just bunions, and the right and left foot may be separately service connected.  Considering the Veteran's various foot problems, along with service treatment records showing that he reported problems with his feet, and stepped on an object and experienced right hallux pain in October 1974, and that the Veteran has reported that his boots were too tight in service, the Board finds that a medical examination is necessary to consider the nature and etiology of any foot disabilities.

Regarding a skin condition of the right and left foot, the treatment notes show that the Veteran has experienced blisters related to poor fitting orthotics.  VA examination is necessary to assess the skin of the Veteran's feet.  The Board observes that a June 2007 VA treatment note assessed cellulitis status post right bunion and bunionette corrections.  In the event that the examiner determines that there is a right or left foot disability that is at least as likely as not related to service, the examiner should then also provide an opinion as to whether any skin disability of the right or left foot is related to or worsened by the foot disability.  In addition, the Veteran should be provided notice regarding secondary service connection.

Finally, the Veteran was most recently examined for his depression in March 2009.  The record shows that he was a "partial no show" for an examination scheduled in August 2011 and a "complete no show" for an examination scheduled in September 2011.  A copy of the notice of examination was not, however, of record.  There is then an April 2012 VA examination for traumatic brain injuries, in which the examiner indicated that he would request a mental health examination for the Veteran.  The examiner suggested that there was a relationship between the Veteran's reported memory problems and his depression.  As such, the Board finds that the Veteran should be scheduled for another VA psychiatric examination to evaluate the current severity of his depression.  

Finally, the Veteran reported that he received medical care from Fort Sill since 1976, and from the VA in Knoxville, Tennessee from 1990 to 1991.  These records do not appear to be associated with the claim and should be requested on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Request any VA outpatient treatment records from Ft. Sill, Oklahoma since 1976, and any VA treatment records from Knoxville, Tennessee, particularly between 1990 and 1991.  

2.  Schedule the Veteran for a VA examination to consider the nature and etiology of his hepatitis C, left and right foot disabilities, and skin condition of the feet.  The examiner must be provided access to the Veteran's claims folder, Virtual VA file and a copy of this decision. 

Following review of the claims folder and any testing indicated, the examiner should opine as to whether it is at least as likely as not that the (1) hepatitis C or (2) right foot disability or (3) left foot disability or (4) right foot skin condition or (5) left foot skin condition is related to service.  If the examiner finds that a right or left foot disability is at least as likely as not related to service, then the examiner should indicate whether it is at least as likely as not that any skin disability of the right or left foot is (a) related to or (b) worsened by the right or left foot disability.

The examiner must provide a rationale for all opinions.

3.  Following the receipt of any outstanding treatment records, the appellant should be scheduled for a VA psychiatric examination to determine the current severity of the Veteran's depression.  The examiner must be provided access to the Veteran's record.  The examiner should provide a rationale for any opinion expressed.

4.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After conducting any additional development deemed necessary, to include providing notice of secondary service connection for a skin disability of the right or left foot in the event that a right or left foot disability is related to service, readjudicate the claim, considering all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


